GE Commercial Finance
Healthcare Financial Services
Life Science Finance
83 Wooster Heights Road
Danbury, CT 06810
203-205-5216 / FAX: 203-205-2193






June 27, 2007






CONFIDENTIAL LOAN PROPOSAL FOR:




CombinatoRx, Incorporated



Submitted By: William B. Stickle




--------------------------------------------------------------------------------



CombinatoRx, Incorporated

Mr. Justin A. Renz
Vice President, Finance and Treasurer
CombinatoRx, Incorporated
245 First Street, 16th Floor
Cambridge, MA 02142






Dear Mr. Renz:




     General Electric Capital Corporation (“GE Capital”) has reviewed the
information provided by you in connection with the requested financing for
CombinatoRx, Inc. (referred to as “CombinatoRx“ or the “Company”). Based on the
review to date and subject to the timely receipt of a signed copy of this
proposal letter as indicated below, GE Capital is pleased to consider arranging
and providing a $4,000,000 financing (the “Financing”) as outlined in the
attached Term Sheet incorporated herein by reference, subject to the general
terms and conditions in this proposal letter and the Term Sheet.

     GE Capital is one of the largest and most diversified financial services
companies in the world with assets exceeding $300 billion and operations in over
45 countries. We have been actively providing equipment financing for Life
Science companies for over a decade and it is our privilege to be a financial
partner to hundreds of Life Science companies.

     This proposal letter, including the attached Term Sheet (together, the
“Proposal”), is being provided to the Company on a confidential basis and is
merely an indication of interest regarding the Financing transaction on the
general terms and conditions outlined below and should not be construed as a
commitment. GE Capital may change the terms of this Proposal or cease future
consideration of the Financing at any time in its sole discretion. The attached
Term Sheet summarizes only the principal terms and conditions under which the
proposed Financing will be considered and does not purport to set forth all of
the terms and conditions applicable to such Financing, which terms and
conditions will be fully contained in the final documentation.

     The Company may not use this Proposal to solicit other offers or to modify,
renegotiate or otherwise improve the terms and conditions of any other offer
heretofore or hereafter received by the Company but is not restricted from
making any disclosure or dissemination of the United States federal income tax
structure or aspects of the transactions contemplated by this proposal or any
documents executed pursuant to this Proposal. Further, each of GE Capital and
the Company acknowledges that it has no proprietary rights to any United States
federal income tax elements or structure of this Proposal. In addition, the
Company shall not, except as required by law, use the name of, or refer to GE
Capital, in any correspondence, discussions, advertisement, press release or
disclosure made in connection with the Financing without the prior written
consent of GE Capital.

     By signing below, the Company acknowledges the terms and conditions of this
Proposal and agrees to pay to GE Capital a Good Faith Deposit of $20,000
(“Deposit”). Upon receipt of the executed Proposal and accompanying Deposit, GE
Capital shall commence the investment and credit approval process. Upon
acceptance by GE Capital the Good Faith Deposit will be earned by GE Capital as
a non-recurring upfront fee. In the event the funded transaction materially
differs from the terms of this Proposal, the documentation charge may be
adjusted to correspond with GE Capital’s actual out-of-pocket expenses. The
Deposit is not refundable except in the event that the transaction represented
by this Proposal and any amendment to it

2

--------------------------------------------------------------------------------



CombinatoRx, Incorporated




is not approved by GE Capital. In such case, GE Capital shall promptly return
the Deposit (less the cost of credit verification and investigation and any out
of pocket expenses incurred such as appraisal fees, legal fees, etc.). Before
funding can take place, all proper documentation of title and UCC releases from
other lenders shall be in place and approved by GE Capital. We thank you for
your consideration and look forward to working with you toward completing this
transaction.

     By signing this Proposal Letter, regardless of whether the Financing is
approved or closes, the Company agrees to pay upon demand to GE Capital all fees
and expenses (including but not limited to all costs and fees of external legal
counsel, environmental consultants, appraisers, inspectors, auditors and other
consultants and advisors selected by GEHFS, due diligence reports, UCC, tax and
judgment lien search and filing costs, escrow costs (if applicable), recording
and transfer fees and taxes, title charges and survey costs and the allocated
cost of internal legal counsel) incurred in connection with this Proposal Letter
and the Financing (and the negotiation, documentation and closing thereof).

     I would appreciate the opportunity to discuss this proposal with you at
your earliest convenience. Please do not hesitate to contact me at 203-205-5216
if you have any questions or if I may be of further assistance.



Sincerely,






/s/ William B. Stickle

William B. Stickle






PROPOSAL ACCEPTED BY:

CombinatoRx, Incorporated

Name: /s/ Justin Renz
Justin Renz

Title: Vice President, Finance

Date: June 27, 2007

Federal Tax ID#: 04-3514457

Email Address: jrenz@combinatorx.com




Contact Name for Inspection: Justin Renz Phone #: 617-301-7220

3

--------------------------------------------------------------------------------

CombinatoRx, Incorporated

Term Sheet

Transaction:    Loan    Borrower:    CombinatoRx, Incorporated    Lender:   
General Electric Capital Corporation its affiliates or its assignee (“GE     
Capital”)    Loan Amount:    Up to $4,000,000    Loan Term and Payment:   
Laboratory/Manufacturing equipment: 48 months of Principal and      Interest at
2.558889% of financed cost (Payment Factor), paid      monthly in arrears for
each loan schedule, based on an interest      rate of 10.47%.        All Other
Equipment and soft cost: 36 months of Principal and      Interest at 3.247887%
of financed cost (Payment Factor), paid      monthly in arrears for each loan
schedule, based on an interest rate      of 10.45%.  Anticipated Funding     
Period:    June 2007 through May 2008.  Line Mechanics:    Equipment with
invoice dates older than 90 days will be subject to      appropriate discount. 
      Amortization begins on the start date, which is the first day of the     
month following the funding date. Interim interest will be charged      for any
period between the funding date and the start date.    Collateral:    A fully
perfected first priority security interest in various Equipment      as detailed
in the attached Addendum A. All Equipment must be      acceptable to GE Capital
and located at Company owned or leased      facilities within the continental
United States. All collateral shall be      free and clear of all liens, claims
and encumbrances.    Other Conditions:    All other terms and conditions as
presently exist shall continue to      apply. 


4

--------------------------------------------------------------------------------



CombinatoRx, Incorporated






GENERAL TERMS AND CONDITIONS




Our proposal contains the following provisions and the Loan Payments we propose
are specifically based upon these provisions and our assumptions.

1.      Maintenance and Insurance: All maintenance and insurance (fire and
theft, extended coverage and liability) are the responsibility of the Company.
Company will be responsible for maintaining in force, all risk damage, and
liability insurance in amounts and coverages satisfactory to GE Capital.   2.   
  Documentation: Standard GE Capital Master Loan and Schedule Documentation for
this type of Loan (“Loan Documents”). Any changes to the Loan Documents must be
approved by GE Capital legal counsel.   3.      Indexing: The Interest Rate,
Payment Factor and corresponding Loan Payments are based on the Federal
Reserve’s 3 and 4 year Treasury Constant Maturities Rate (H.15/ “Treasury Rate”)
as of 06/26/2007 currently 4.95% and 4.97%, respectively, and will be adjusted
effective as of the date of funding of any Financing to reflect any increases in
the Treasury Rate.   4.      Transaction Costs: By execution and return of this
proposal letter, the Company will be responsible for (i) all of its closing
costs, (ii) all out of pocket fees and expenses incurred by GE Capital in
connection with the Financing under consideration including, without limitation,
actual out-of-pocket expenses associated with engagement of outside counsel, UCC
searches and filings costs, inspection and appraisal fees and similar costs
(iii) the Company will indemnify and hold harmless GE Capital and its
affiliates, officers, directors, employees and agents (each an “Indemnified
Person”) against all claims, costs, damages, liabilities and expenses (each a
“Claim”) which may be incurred by or asserted against any of them in connection
with this letter, the Financing, or the matters contemplated in this proposal
letter, and will reimburse each Indemnified Person, upon demand, for any legal
or other expenses incurred in connection with investigating, defending or
participating in any Claim, or any action proceeding relating to such Claim, and
(iv) the Company waives any right to a jury trial in any action or proceeding
brought against GE Capital.   5.      Electronic Payment System: GE Capital’s
standard payment collection method is through an electronic payment system. An
enrollment form will be provided with the Loan Documents.   6.     
Confidentiality: This proposal letter is being provided to the Company on a
confidential basis. Except as required by law, neither this proposal nor its
contents may be disclosed, except to individuals who are the Company’s officers,
employees or advisors who have a need to know of such matters and then only on
the condition that such matters remain confidential. In addition, none of such
persons shall, except as required by law, use the name of, or refer to GE
Capital, in any correspondence, discussions, advertisement, press release or
disclosure made in connection with the Financing without the prior written
consent of GE Capital.   7.      Expiration: This proposal will expire
06/30/2007, if not accepted prior to that date.  

5

--------------------------------------------------------------------------------



CombinatoRx, Incorporated




8.      Other Conditions: GE Capital’s agreement to fund the proposed
transaction remains subject to and would be preceded by completion of a legal
and business due diligence, as well as collateral and credit review and
analysis, all with results satisfactory to GE     Capital and the closing of an
initial funding under such transaction would be conditioned upon the prior
execution and delivery of final Loan Documents and satisfaction of all
conditions precedent acceptable to GE Capital and its counsel and no material
adverse change in the business condition or prospects of the Company (“Material
Adverse Change”). For transactions that contemplate more than one funding, GE
Capital’s obligation to make each such subsequent funding would be subject to
confirmation that no default has occurred and is continuing under the Loan
Documents, that all representations and warranties of the Company in the Loan
Documents continue to be true and correct and that no Material Adverse Change
has occurred since the prior funding. If a commitment were to be given it would
be subject to and preceded by a completion of a legal and business due
diligence, as well as collateral and credit review and analysis, all with
results satisfactory to GE Capital and the closing of any Financing would be
conditioned upon the prior execution and delivery of final legal documentation
and all conditions precedent acceptable to GE Capital and its counsel and
confirmation that no Material Adverse Change has occurred since the issuance of
such commitment.  

6

--------------------------------------------------------------------------------



CombinatoRx, Incorporated




AUTHORIZATION FOR RELEASE OF INFORMATION

The undersigned hereby authorizes past and present depositing institutions,
creditors, vendors and suppliers of the undersigned to provide such information
pertaining to any loans, leases, lines of credit, account balances, and payment
histories of the undersigned to General Electric Capital Corporation as it may
request.



CombinatoRx, Incorporated






By: /s/Justin Renz
Justin Renz
Title: Vice President, Finance




7

--------------------------------------------------------------------------------



CombinatoRx, Incorporated




Addendum A - Expected Equipment Composition

By end of term:              Equipment Class    Amount    Concentration
Requirement  Laboratory & scientific equipment:    $2,000,000    Minimum of 50% 
Lab and office furniture, office equipment,    $320,000    Maximum of    8%  &
similar:              Computers, networking equipment,    $400,000    Maximum
of    10%  & similar:              Soft costs (leaseholds, software,   
$1,280,000    Maximum of    32%  tax, freight & similar):             




Total






$4,000,000






100%




8

--------------------------------------------------------------------------------